Title: Hezekiah Niles to Thomas Jefferson, 23 December 1816
From: Niles, Hezekiah
To: Jefferson, Thomas


          
            Honored Sir,
            Baltimore, Dec 23, 1816
          
          you may have observed a proposition of a correspondent, publïshed in the Weekly Register of the 23rd ult. as to a collection of Speeches, &c. belonging to the period of our revolution. I have reason to believe it comes from one of the first men of our country, & it has excited no little attention. Be pleased to refer to it.
          The collection being So loudly called for, I shall attempt to make it. May I ask your aid for this national work?
          What I wish at present is—
          A list of Such articles as you may have, not to be found in Any book or books accessible to me—shewing also such as you will be so good as to give me, & what you will permit me to have copied, at my expence.
          A reference to books or collections where rare & almost forgotten things belonging to those times, may be found
          I apprehend, I shall be able to make a very considerable collection. My friend C. A. Rodney, by the possession of his venerable uncle’s papers, will assist me much—his resources, I believe, are very ample. I also hope for aid from p your predecessor in office Mr. Adams, & from the venerable Charles Thompson.
          I mention this subject freely & frankly; for I think it is one that You also will feel an ïnterest in.
          
            With great respect I Am sincerely your’s
            H Niles
          
        